Title: To Thomas Jefferson from Richard Call, 29 March 1781
From: Call, Richard
To: Jefferson, Thomas



Sir
Petersburg 29th March 1781

I have received ⅌ Express from Lieut. Colo. Washington one Horseman’s sword taken in the late action at Guilford Court House, which he directs me to send Mr. Hunter as a pattern and have swords made for the men. But the great injury every Mechanic who has done work for the Cavalry sustained by being kept out of his money I am afraid will prevent Mr. Hunter from undertaking to make them unless he cou’d be certain of getting paid when they are done. If Your Excellency will be pleased to give him some such assurance it will be greatly encourageing to the Cavalry and finding themselves equally armed with the Enemy will give confidence knowing that bravery will then ensure success, as the sword is the most destructive and almost only necessary weapon a Dragoon carries. Our mounted men at present have swords but the generality of them are much inferior to the Brittish.
I hope Your Excellency will excuse my troubling you on this subject as the greatest dispatch is necessary and the Powers and  modes of doing business in the Staff departments so often altered that [it] is difficult for an officer to find out their elusive channels.
I applied last week to one of the Honorable Members of Council to know what mode wou’d be adopted for the purchase of horses. The Gentleman told that the Board wou’d take it into consideration the next day and that their determination shou’d be reported to me but I came away and have not been informed of it. The delay of a single week in getting the Cavalry to Camp might make a material difference and perhaps tend greatly towards determining the fate of the Southern Campaign. The delays of purchasers last summer and frequent waste of money on horses by no means fit for service will be a sufficient inducement for me to act in the character of purchaser (provided Your Excellency should think proper to nominate me) rather than see the public money thrown away and the service not benefited.
Lieut. Thornton will have the honor of delivering this, by whom I hope to be informed of Your Excellency’s pleasure.
I have the honor to be with perfect respect Your Excellency’s mo. obedt. & huml. servt.,

Richd Call Majr. 3rd regt. Lt. Dragoon

